DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
1b.	Claims 82-103 are pending and under consideration. 
Information Disclosure Statement:

2.	The information disclosure statements, (IDS) filed on 08 June 2021 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the information referred to therein has been considered as to the merits.

Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
3a.	The objection to the specification is withdrawn. The title of the invention has been amended. 
3b.	The status of parent non-provisional application 15/785,401 has been updated. 

3c.	The rejection of claims 82, 85-87 made under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al (The Journal of Immunology; 2009; Vol. 183, No. 6; pages 1-28), is withdrawn. Applicant’s argument the Zhu et al reference does not teach nor suggest variants that have amino substitution at N65 and one or more of the other amino acids, is found persuasive.  
et al, (The Journal of Biological Chemistry; 2004; Vol. 279, No. 23, pages 24313-24322), is withdrawn. Applicant’s argument the Bernard et al reference does not teach nor suggest variants that have amino substitution at N65 and one or more of the other amino acids, is found persuasive.  

New Rejection:
Claim Rejections - 35 USC § 102(a)(1):

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 82-83, 85-87, 94-95, 97-99 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al, (US PG-Pub 20140134128, published on 15 May 2014). 
The instant claims 82-83, 85-87, 94-95, 97-99 are drawn to a composition comprising a human interleukin 15 (IL-15) variant comprising an amino acid substitution at amino acid position N65 of SEQ ID NO: 6 and further comprising one or more amino 
Wong et al disclose human IL-15 variants that contain one or more than one amino acid substitutions at positions 6, 8, 10, 61, 65, 72, 92, 101, 104, 105, 108, 109, 111, or 112 of the mature human IL-15 sequence (page 18, [0197]; emphasis added by Examiner). The reference teaches nucleic acids encoding said variant and a host cell expressing said variant, (0204). The instant SEQ ID NO:6 is the mature form of human IL-15 and is the same as SEQ ID NO:2 of Wong et al. 
Therefore, the Wong et al reference anticipates instant claims 82-83, 85-87, 94-95, 97-99 absent any evidence on the contrary.

Claim Objections:
5.	Claims 84 and 96 are objected to because of the following informalities:
5a.	Claims 84 and 96 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Appropriate correction is required.

Conclusion:
5.	Claims 88-93 and 100-103 are allowable.  Claims 82-83, 85-87, 94-95, 97-99 are rejected.  Claims 84 and 96 are objected. 


Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        02 September 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647